               Case MDL No. 2997 Document 30 Filed 03/22/21 Page 1 of 3




                                      BEFORE THE
                            UNITED STATES JUDICIAL PANEL ON
                               MULTIDISTRICT LITIGATION


IN RE BABY FOOD MARKETING, SALES                         MDL DOCKET NO. 2997
PRACTICES AND PRODUCTS LIABILITY
LITIGATION



                                      PROOF OF SERVICE

           I, Rebecca A. Peterson, hereby certify that my Notice of Appearance was filed on March

18, 2021 using the JPML ECF System, which sends electronic notice to counsel. It was also served

via e-mail on March 22, 2021 on the following counsel listed below:




Dean N. Panos                                        Dale J. Giali
JENNER & BLOCK                                       Keri E. Borders
353 N. Clark Street                                  Rebecca B. Johns
Chicago, IL 60654-3456                               MAYER BROWN LLP
dpanos@jenner.com                                    350 South Grand Avenue, 25th Floor
Attorney for Hain Celestial Group d/b/a              Los Angeles, CA 90071-1503
Earth’s Best Organics                                dgiali@mayerbrown.com
                                                     kborders@mayerbrown.com
                                                     rjohns@mayerbrown.com
                                                     Attorneys for Plum PBC

Hope Freiwald                                        Mark Cheffo
DECHERT LLP                                          DECHERT LLP
2929 Arch Street,                                    1095 Avenue of the Americas,
Philadelphia, PA 19104-2808                          New York, NY, 10036-6797
hope.freiwald@dechert.com                            mark.cheffo@dechert.com
Attorney for Plum PBC                                Attorney for Plum PBC




557863.2
           Case MDL No. 2997 Document 30 Filed 03/22/21 Page 2 of 3




Christina Sarchio                          Kathleen E. McCarthy
DECHERT LLP                                KING & SPALDING LLP
1900 K Street, NW,                         1185 Avenue of the Americas
Washington, DC, 20006-1110                 New York, NY 10036
christina.sarchio@dechert.com              kmccarthy@kslaw.com
Attorney for Plum PBC                      Attorney for Beech-Nut Nutrition Company

Livia Anne McCammon Kiser                  Negin Hadaghian
KING & SPALDING LLP                        DLA PIPER LLP (US)
110 N. Wacker Dr., Suite 3800              1251 Avenue of the Americas, 27th Floor
Chicago, IL 60606                          New York, NY 10020-1104
Attorney for Beech-Nut Nutrition Co.       Negin.hadaghian@us.dlapiper.com
                                           Attorney for Nurture, Inc.

Matthew R. Devine                          Arthur G. Boylan
WHITE & CASE LLP                           Norman H. Pentelovitch
111 S Wacker Drive                         ANTHONY OSTLUND BAER
Suite 5100                                 & LOUWAGIE P.A.
Chicago, IL 60606                          3600 Wells Fargo Center
(312) 881-5400                             90 South Seventh Street
matthew.devine@whitecase.com               Minneapolis, MN 55402
Attorney for Gerber Products Co            Telephone: (612) 349-6969
                                           aboylan@anthonyostlund.com
                                           npentelovitch@antonyostlund.com
                                           Attorney for Gerber Products Co

Bryan A. Merryman
WHITE & CASE LLP
555 South Flower Street, Suite 2700
Los Angeles, CA 90071-2433
(213) 620-7700
bmerryman@whitecase.com
Attorney for Gerber Products Co




557863.2                               2
            Case MDL No. 2997 Document 30 Filed 03/22/21 Page 3 of 3




Dated: March 22, 2021              LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                   Robert K. Shelquist (MN #21310X)
                                   Rebecca A. Peterson (MN #0392663)

                                   By: s/ Rebecca A. Peterson

                                   100 Washington Avenue South, Suite 2200
                                   Minneapolis, MN 55401
                                   Telephone: (612) 339-6900
                                   Facsimile: (612) 339-0981
                                   E-mail: rkshelquist@locklaw.com
                                           rapeterson@locklaw.com
                                   LITE DEPALMA GREENBERG, LLC
                                   Joseph DePalma
                                   Susana Cruz Hodge
                                   570 Broad Street, Suite 1201
                                   Newark, NJ 07102
                                   Telephone: (973) 623-3000
                                   E-mail: jdepalma@litedepalma.com
                                           scruzhodge@litedepalma.com
                                   CUNEO GILBERT & LADUCA, LLP
                                   Charles LaDuca
                                   Katherine Van Dyck
                                   C. William Frick
                                   4725 Wisconsin Avenue NW, Suite 200
                                   Washington, DC 20016
                                   Telephone:(202) 789-3960
                                   Facsimile: (202) 789-1813
                                   E-mail: charles@cuneolaw.com
                                           kvandyck@cuneolaw.com
                                           bill@cuneolaw.com
                                   Attorneys for Plaintiff Charlotte Willoughby,
                                   Ludmila Gulkarov, Laura Peek, Jodi Smith and
                                   LaKendrea Camille McNealy




 557863.2                              3
